 


109 HR 176 IH: FHA Single Family Loan Limit Adjustment Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 176 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gary G. Miller of California (for himself and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To facilitate homeownership in high-cost areas. 
 
 
1.Short titleThis Act may be cited as the FHA Single Family Loan Limit Adjustment Act of 2005. 
2.FHA single family housing maximum mortgage limitSection 203(b)(2)(A) of the National Housing Act (12 U.S.C. 1709(b)(2)(A)) is amended— 
(1)in clause (i), by striking 95 percent and inserting 100 percent;  
(2)in clause (ii)— 
(A)by striking 87 percent  and inserting 100 percent ; and 
(B)by striking for Fiscal Year and inserting a comma; and 
(3)by moving subparagraph (A), including clauses (i) and (ii) of such subparagraph, 2 ems to the right. 
 
